10/07/2022
               IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                 May 11, 2022 Session

JEFFERSON HOWELL ET AL. v. CHATTANOOGA-HAMILTON COUNTY
  HOSPITAL AUTHORITY D/B/A ERLANGER HEALTH SYSTEM ET AL.

                 Appeal from the Circuit Court for Hamilton County
                    No. 16-C-1210       Kyle E. Hedrick, Judge
                     ___________________________________

                           No. E2021-01197-COA-R3-CV
                       ___________________________________


This appeal involves a healthcare liability action. The plaintiffs filed suit against the
defendant hospital, which is a governmental entity, alleging negligence by physicians
practicing medicine within the hospital emergency department. The supervising physician
was not an employee of the defendant hospital but an employee of a company contracting
with the defendant hospital. The medical resident physician and medical student treating
the patient in the emergency department also were not employees of the defendant hospital.
During summary judgment proceedings, the plaintiffs presented no evidence of direct
liability by the defendant hospital or of negligence by the nursing staff at the defendant
hospital. Plaintiffs presented such evidence only as to physicians not directly employed by
the defendant hospital. Determining that the physicians were not employees of the
defendant hospital, the trial court held that the defendant hospital could not be held
vicariously liable for the actions of these non-employee physicians under the Governmental
Tort Liability Act (GTLA). As such, the trial court granted summary judgment in favor of
the defendant hospital. Discerning no error, we affirm.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                           Affirmed; Case Remanded

D. MICHAEL SWINEY, C.J., delivered the opinion of the court, in which JOHN W.
MCCLARTY and KRISTI M. DAVIS, JJ., joined.

Marvin B. Berke, Chattanooga, Tennessee, for the appellants, Kimberly Howell and
Jefferson Howell.

Joshua A. Powers and Emily M. Roberts, Chattanooga, Tennessee, for the appellee,
Chattanooga-Hamilton County Hospital Authority d/b/a Erlanger Health System.
                                               OPINION

                                              Background

       This case involves the medical care that Jefferson Howell (“Patient”) received while
at Chattanooga-Hamilton County Hospital Authority d/b/a Erlanger Health System
(“Erlanger”). In August 2015, Patient received a laceration to his foot and was transported
to the emergency room at Erlanger. While in Erlanger’s emergency room, Patient was
treated by Dr. Brittany Walsh, a medical resident. Dr. Walsh treated the laceration and
performed an X-ray of the injury. A medical student sutured Patient’s foot to close the
wound. Patient was discharged the same day. At the time, Dr. Walsh had recently
graduated from medical school in May 2015 and began her residency sometime after July
1, 2015. Dr. Benjamin Smith was the supervising physician in the emergency room when
Patient was treated. According to the affidavits by Plaintiffs, Dr. Smith was never in the
treatment room while Patient was being treated for his injury.

        Patient and his wife, Kimberly Howell, (collectively “Plaintiffs”) filed a healthcare
liability action in October 2016 against Erlanger, Dr. Smith, and Emergency Physicians,
P.C.1 in the Hamilton County Circuit Court (“Trial Court”). The complaint identified Dr.
Smith as an employee of Emergency Physicians, P.C. at the time of Patient’s treatment and
stated that “all the actions” described in the complaint occurred within the scope of that
employment. In their complaint, Plaintiffs alleged that fiberglass shreds had been left in
the wound resulting in an infection, increased pain, swelling, and a high fever. Plaintiffs
further alleged that the defendants had been negligent in their treatment of Patient by failing
to “properly inspect, clean, test, diagnose, or treat [Patient’s] laceration . . . when it failed
to remove shreds of fiberglass from [Patient’s] foot prior to sewing it and discharging
[Patient].” According to the complaint, Patient’s foot had not properly healed and will
require further surgery. The complaint states that Patient faces the possibility of losing his
foot. The defendants each filed an answer to the complaint denying the allegations against
them in the complaint.2

       In October 2020, the Trial Court entered a scheduling order requiring, inter alia,
Plaintiffs to disclose the identity of any expert witnesses by January 1, 2021, as well as
information regarding the expert and a copy of the report prepared by the expert. The

1
  Plaintiffs identified Emergency Physicians, P.C., as Dr. Smith’s employer. Dr. Smith later testified that
he was directly employed by a subsidiary of EmCare, Inc. at the time of Patient’s treatment but did not
recall the name of the subsidiary.
2
  The defendants also filed motions to dismiss due to an issue with the HIPAA-compliant medical
authorization in the pre-suit notice, which were denied. An application for an interlocutory appeal was filed
with this Court and denied in February 2018. See Order Denying Rule 9 Interlocutory Appeal, Howell et
al. v. Chattanooga-Hamilton County Hospital Authority et al., No. E2017-02228-COA-R9-CV (Tenn. Ct.
App. Feb. 13, 2018).


                                                   -2-
deadline passed, and Plaintiffs did not identify any expert witness they intended to use to
support their cause of action.

        In February 2021, Erlanger filed a motion for summary judgment and memorandum
of law in support thereof, arguing that “Plaintiffs cannot establish the four necessary
elements: (1) the applicable standard of care; and (2) a breach of the applicable standard of
care that (3) proximately caused (4) injuries to the Plaintiffs that would not otherwise have
occurred.” Erlanger argued that Plaintiffs were required to present expert proof to support
their allegations of negligence against Erlanger, and they had not timely done so. Erlanger
also filed a statement of material facts in support of its motion. Erlanger attached to its
motion an affidavit from Patrick S. Hefner, a registered nurse practicing in North Carolina,
stating that he is familiar with the recognized standard of acceptable practice for that of
nurses in the Chattanooga, Tennessee area and that the nursing treatment provided to
Patient at Erlanger met that standard of care. Erlanger argued that Plaintiffs’ bare
assertions without expert testimony were not sufficient to comply with Tenn. Code Ann. §
29-26-115 and requested that summary judgment be granted in favor of Erlanger.3

        In March 2021, Plaintiffs filed a response to Erlanger’s motion for summary
judgment. Plaintiffs’ response included an affidavit by Dr. Suzanne Storey, an affidavit by
each of the individual plaintiffs, and excerpts from the depositions of Dr. Smith and Dr.
Walsh. Dr. Storey is a primary care physician who treated Patient for his injury in her
office two days after the injury. According to the response, Plaintiffs were not required to
list a treating physician as an expert witness and Dr. Storey’s affidavit established the
violation of the standard of care and the resulting injury. Dr. Storey’s affidavit described
her interaction with Patient and the condition of his injury. Dr. Storey opined in her
affidavit that an MRI or CT scan should have been ordered to better assess the extent of
Patient’s injuries, as well as “an urgent orthopedic consultation and referral for evaluation.”
According to Dr. Storey, “Erlanger Hospital and its Emergency Room physician, Dr.
Benjamin Smith, acted with less than the standard of care proximately resulting in the
infection and the later treatment by the orthopedic physician.”

        In their response, Plaintiffs mention that Patient was treated by Dr. Walsh, who only
recently had graduated medical school, and an unnamed medical student, both of whom
were practicing medicine under the supervision and licensure of Dr. Smith, but that Dr.
Smith had no direct recollection of Patient’s treatment. Both Plaintiffs state in their
respective affidavits that Dr. Smith was not in the room at any point during Patient’s
treatment and identify two females in the room providing treatment, as well as a male
medical student. Kimberly Howell stated in her affidavit that she repeatedly requested one
of the female individuals to call in a specialist and to get an MRI exam for Patient, but the

3
 Dr. Benjamin Smith also filed a separate motion for summary judgment arguing that Plaintiffs were unable
to meet their burden of proof due to their failure to disclose an expert witness.


                                                  -3-
female refused. According to Ms. Howell, the female also told her that Patient did not need
antibiotics. For the purposes of summary judgment, Plaintiffs did not dispute that the
nurses at Erlanger had “met the standard of acceptable professional practice for a nurse
practicing in the Chattanooga, Hamilton County, Tennessee community and/or similar
community in or about August 2015, in all respects regarding Jefferson Howell’s care and
treatment.”

        Erlanger filed a reply in support of its motion for summary judgment, wherein it
argued that Plaintiffs, even with Dr. Storey’s affidavit, had not disputed Nurse Hefner’s
opinion that the nurses at Erlanger had met the applicable standard of care for nurses.4 As
such, Erlanger argued that “the only ‘expert opinion’ presented by Plaintiffs, was the
Affidavit of Suzanne Storey, M.D., and it does not allege that Erlanger or its nurses
deviated from the standard of care.” Erlanger argued that because it was a governmental
entity, it could not be liable for the alleged negligent actions of non-employees, including
Dr. Smith or Emergency Physicians, P.C.

        Erlanger attached several documents to its reply, including excerpts from the
depositions of Dr. Walsh and Dr. Smith. According to Dr. Walsh’s deposition, she, as a
medical resident, was an employee of the University of Tennessee and was paid through
the University of Tennessee graduate medical education. Dr. Walsh testified that back in
2015, the residents were supervised by attending physicians staffed by EmCare, Inc.
Additionally, Dr. Smith testified in his deposition that he was not a direct employee of
Erlanger and that Erlanger had contracted with EmCare, Inc. to provide emergency
medicine services in its hospital. According to Dr. Smith, he was employed by EmCare,
Inc., but could not recall the specific name of the subsidiary of EmCare, Inc., that was his
direct employer at the time Patient was treated.

       Plaintiffs filed a response to Erlanger’s reply and argued that Erlanger had “a non-
delegable duty” to furnish emergency medical services, pursuant to Tenn. Code Ann. § 68-
140-201 and the rules of the Tennessee Department of Health. Erlanger subsequently filed
a sur-reply in support of its motion distinguishing a circuit court case cited by Plaintiffs
because the case had involved a hospital that was not a governmental entity and did not


4
  Erlanger and Dr. Smith filed motions to strike Dr. Storey’s affidavit that was attached to Plaintiffs’
response to the summary judgment motions because the affidavit had been untimely. Plaintiffs, however,
responded that Dr. Storey was a treating physician and that she did not have to be disclosed as an expert.
In its order regarding Dr. Smith’s summary judgment motion, the Trial Court ultimately allowed expert
opinion by Dr. Storey despite being untimely because Plaintiffs’ attorney had a “legitimate
misunderstanding” regarding whether Dr. Storey was a treating physician. However, the Trial Court limited
Dr. Storey’s testimony to the following three opinions from her affidavit: “1) CT scan should have been
ordered, which would have been more effective in dealing with this; 2) ordering the x-ray only and not a
CT was a violation of the standard of care; 3) due to the extent of the injury and limitation of x-ray findings,
an urgent orthopaedic consultation and referral for evaluation should have been ordered.”


                                                     -4-
involve the GTLA. Erlanger argued that under the GTLA, it could not be vicariously liable
for the actions of non-employee emergency department physicians.

        The Trial Court conducted a hearing in March 2021, in which it considered
Erlanger’s summary judgment motion and Plaintiffs’ opposition thereto. The Trial Court
did not rule at that time, rescheduled the hearing for two weeks later, and permitted the
parties to file further documents in support of their arguments. Following the first motions
hearing, Plaintiffs filed a response to Erlanger’s GTLA argument, stating that pursuant to
Tenn. Code Ann. § 29-20-207, immunity from liability is removed for the furnishing of
medical emergency services; that Erlanger provides emergency services; and that those
services are “non-delegable so that negligence in the furnishing of these services makes the
hospital liable.” According to Plaintiffs, it is immaterial whether a physician practicing
medicine at Erlanger is a hospital employee.

        Erlanger subsequently filed a second sur-reply in support of its motion, in which it
stated that Plaintiffs had misinterpreted Tenn. Code Ann. § 29-20-207 and that section 207
is applicable to emergency services, such as police, fire, and utilities, and is not applicable
to providing emergency medical care to patients. According to Erlanger, Tenn. Code Ann.
§ 29-20-207 applies to “agreements between governmental entities under certain types of
cooperation agreements” and is not applicable to the contract between Erlanger and a
private company, EmCare. Erlanger further cites to Tenn. Code Ann. § 68-11-205(b)(6)
as prohibiting Tennessee hospitals from employing emergency medicine physicians.5

        During a hearing in April 2021, the Trial Court addressed the pending motions. At
the conclusion of the hearing, the Trial Court orally granted Erlanger’s motion for summary
judgment upon its conclusion that there was no direct expert testimony that Erlanger or any
of its employees were responsible based on their own conduct. The Trial Court concluded
that the GTLA barred Plaintiffs’ claims against Erlanger that were based on the actions of
non-employees.

       In July 2021, the Trial Court entered an order granting Erlanger’s motion for
summary judgment. In its order, the Trial Court found that Plaintiffs had not rebutted
Nurse Hefner’s opinion that the Erlanger nurses had met the standard of care and that Dr.
Storey’s criticism of Patient’s treatment involved care that would have been provided by a
physician. Finding that Erlanger is a governmental entity and that neither Dr. Smith nor
Dr. Walsh are employees of Erlanger, the Trial Court determined that Erlanger could not
be held vicariously liable for the actions of Dr. Smith or Dr. Walsh under the GTLA. Based
on the foregoing, the Trial Court found that there was no genuine issue of material fact and
granted Erlanger’s motion for summary judgment. Plaintiffs subsequently filed a motion,

5
  Although Erlanger incorrectly cited to subsection (a)(6), it is clear that Erlanger intended to cite to
subsection (b)(6).


                                                  -5-
seeking a new trial and to alter or amend the Trial Court’s judgment, which was denied by
the Trial Court.6 Plaintiffs timely appealed to this Court.

                                             Discussion

       Although not stated exactly as such, Plaintiffs raise the following issue for our
review: whether the Trial Court erred by finding that Erlanger, which is required by law to
furnish an emergency room, is not liable for the negligence of physicians practicing
medicine in its hospital who are not employees of Erlanger but are employed by third
parties contracting with Erlanger. This case involves the granting of a summary judgment
motion. As our Supreme Court has instructed:

               Summary judgment is appropriate when “the pleadings, depositions,
        answers to interrogatories, and admissions on file, together with the
        affidavits, if any, show that there is no genuine issue as to any material fact
        and that the moving party is entitled to a judgment as a matter of law.” Tenn.
        R. Civ. P. 56.04. We review a trial court’s ruling on a motion for summary
        judgment de novo, without a presumption of correctness. Bain v. Wells, 936
        S.W.2d 618, 622 (Tenn. 1997); see also Abshure v. Methodist Healthcare–
        Memphis Hosp., 325 S.W.3d 98, 103 (Tenn. 2010). In doing so, we make a
        fresh determination of whether the requirements of Rule 56 of the Tennessee
        Rules of Civil Procedure have been satisfied. Estate of Brown, 402 S.W.3d
        193, 198 (Tenn. 2013) (citing Hughes v. New Life Dev. Corp., 387 S.W.3d
        453, 471 (Tenn. 2012)).

                                                 ***

        [I]n Tennessee, as in the federal system, when the moving party does not bear
        the burden of proof at trial, the moving party may satisfy its burden of
        production either (1) by affirmatively negating an essential element of the
        nonmoving party’s claim or (2) by demonstrating that the nonmoving party’s
        evidence at the summary judgment stage is insufficient to establish the
        nonmoving party’s claim or defense. We reiterate that a moving party
        seeking summary judgment by attacking the nonmoving party’s evidence
        must do more than make a conclusory assertion that summary judgment is
        appropriate on this basis. Rather, Tennessee Rule 56.03 requires the moving
        party to support its motion with “a separate concise statement of material
        facts as to which the moving party contends there is no genuine issue for
        trial.” Tenn. R. Civ. P. 56.03. “Each fact is to be set forth in a separate,
        numbered paragraph and supported by a specific citation to the record.” Id.

6
 While Plaintiffs’ motion was pending, Plaintiffs voluntarily dismissed their action against Dr. Benjamin
Smith and Emergency Physicians, P.C., with prejudice.
                                                  -6-
       When such a motion is made, any party opposing summary judgment must
       file a response to each fact set forth by the movant in the manner provided in
       Tennessee Rule 56.03. “[W]hen a motion for summary judgment is made
       [and] . . . supported as provided in [Tennessee Rule 56],” to survive summary
       judgment, the nonmoving party “may not rest upon the mere allegations or
       denials of [its] pleading,” but must respond, and by affidavits or one of the
       other means provided in Tennessee Rule 56, “set forth specific facts” at the
       summary judgment stage “showing that there is a genuine issue for trial.”
       Tenn. R. Civ. P. 56.06. The nonmoving party “must do more than simply
       show that there is some metaphysical doubt as to the material facts.”
       Matsushita Elec. Indus. Co., 475 U.S. at 586, 106 S. Ct. 1348. The
       nonmoving party must demonstrate the existence of specific facts in the
       record which could lead a rational trier of fact to find in favor of the
       nonmoving party. If a summary judgment motion is filed before adequate
       time for discovery has been provided, the nonmoving party may seek a
       continuance to engage in additional discovery as provided in Tennessee Rule
       56.07. However, after adequate time for discovery has been provided,
       summary judgment should be granted if the nonmoving party’s evidence at
       the summary judgment stage is insufficient to establish the existence of a
       genuine issue of material fact for trial. Tenn. R. Civ. P. 56.04, 56.06. The
       focus is on the evidence the nonmoving party comes forward with at the
       summary judgment stage, not on hypothetical evidence that theoretically
       could be adduced, despite the passage of discovery deadlines, at a future trial.

Rye v. Women’s Care Ctr. of Memphis, MPLLC, 477 S.W.3d 235, 250, 264-65 (Tenn.
2015).

       It is undisputed that Erlanger is a governmental entity, subject to the provisions of
the Governmental Tort Liability Act (GTLA). The GTLA removes immunity from liability
when an injury is caused by the negligent actions of governmental employees acting within
the scope of their employment. See Tenn. Code Ann. § 29-20-205 (2012). Tenn. Code
Ann. § 29-20-107(a) (2012) provides that in order to be considered an employee for
purposes of the GTLA, the individual must meet each of the following five elements:

       (1) The governmental entity itself selected and engaged the person in
           question to perform services;

       (2) The governmental entity itself is liable for the payment of compensation
           for the performance of such services and the person receives all of such
           person’s compensation directly from the payroll department of the
           governmental entity in question;



                                            -7-
       (3) The person receives the same benefits as all other employees of the
           governmental entity in question including retirement benefits and the
           eligibility to participate in insurance programs;

       (4) The person acts under the control and direction of the governmental
           entity not only as to the result to be accomplished but as to the means
           and details by which the result is accomplished; and

       (5) The person is entitled to the same job protection system and rules, such
           as civil service or grievance procedures, as are other persons employed
           by the governmental entity in question.

       There is no dispute that Dr. Smith and Dr. Walsh were not direct employees of
Erlanger. Pursuant to Tennessee law, Erlanger was prohibited from employing an
emergency department physician directly as an employee of its hospital unless also
employed to provide other medical services permitted by statute. See Tenn. Code Ann. §
68-11-205(b)(6) (2013). At a hearing for the summary judgment motion, Plaintiffs’
attorney acknowledged that Dr. Smith was a “non-Erlanger employee.” Dr. Smith was an
employee of a separate company that had contracted with the hospital to provide physician
staffing, and Dr. Walsh was an employee of the University of Tennessee as part of its
residency program.

        Plaintiffs argue on appeal that they can maintain a claim of direct negligence against
Erlanger. We agree that the GTLA has been interpreted to allow a direct negligence claim
against a governmental entity. See Gilreath v. Chattanooga-Hamilton Cnty. Hosp. Auth.,
No. E2015-02058-COA-R3-CV, 2016 WL 3435788, at *8 (Tenn. Ct. App. June 15, 2016)
(citing Limbaugh v. Coffee Med. Ctr., 59 S.W.3d 73, 83-86 (Tenn. 2001) (other citation
omitted)). However, we note that Plaintiffs have not argued any negligence resulting from
actions specifically by Erlanger nor challenged any specific policy enacted by Erlanger
resulting in harm to Patient. Instead, Plaintiffs alleged negligence only regarding the
actions by Dr. Smith and Dr. Walsh in their medical treatment of Patient. Neither doctor
is an employee of Erlanger.

        As to direct liability, Plaintiffs argue on appeal that Erlanger possessed certain
statutory duties involving the providing of medical emergency services to patients.
According to Plaintiffs, those statutory duties are non-delegable, and Erlanger is directly
liable for the performance of those duties. While recognizing that the theory of direct
negligence can be applicable to hospitals, our Supreme Court assured that direct liability
would not “result in the imposition of strict liability against hospitals for injuries suffered
by its patients, nor will it make hospitals a guarantor of patients’ health irrespective of
individual negligence or force hospitals to regulate the medical decisions of doctors
practicing in the hospital.” Barkes v. River Park Hosp., Inc., 328 S.W.3d 829, 835-36
(Tenn. 2010).

                                             -8-
        During oral argument and in their appellate brief, Plaintiffs took issue with the
credentials of the individuals treating Patient in the emergency department at Erlanger.
Plaintiffs argued that Erlanger was negligent in allowing a medical student and a recently
graduated doctor to treat patients in its hospital when they had no medical license and were
practicing under the supervision and medical license of Dr. Smith, their supervising
physician. Plaintiffs presented no expert proof that Erlanger’s allowing this arrangement
in its emergency department fell below the standard of acceptable care for hospitals. We
note that Plaintiffs’ expert proof centers around Dr. Walsh and Dr. Smith’s decisions not
to obtain an MRI or CT scan for Patient and not to refer him for an orthopedic consult.
These are medical decisions of non-employee physicians providing medical care at
Erlanger, and our Supreme Court has held that hospitals are not directly liable for these
medical decisions. We find Plaintiffs’ argument regarding direct negligence to be
unavailing.

       Upon our review of the complaint and the affidavit of Plaintiffs’ expert, Plaintiffs’
allegations are that of vicarious liability, i.e., Plaintiffs seek to hold Erlanger liable for the
negligent actions of other individuals. This Court previously addressed whether a
governmental entity can be held vicariously liable for the actions of non-employee
physicians practicing within its hospital. See Gilreath v. Chattanooga-Hamilton Cnty.
Hosp. Auth., No. E2015-02058-COA-R3-CV, 2016 WL 3435788 (Tenn. Ct. App. June 15,
2016). In Gilreath, because the physicians were not employees of the governmental entity,
this Court held that the governmental entity could not be held vicariously liable for any
negligent actions of non-employees. Id. at *7. Gilreath’s holding is applicable to the
present case.

        In their brief, Plaintiffs cite to several cases involving hospitals being held liable in
negligence actions; however, those cases are distinguishable from the present case and
Gilreath. Plaintiffs cite to cases that involved vicarious liability and non-governmental
entities, which are distinguishable because Erlanger is a governmental entity and the GTLA
applies. See, e.g., Boren ex rel. Boren v. Weeks, 251 S.W.3d 426 (Tenn. 2008); White v.
Methodist Hosp. S., 844 S.W.2d 642 (Tenn. Ct. App. 1992). Plaintiffs also cite to a case
involving direct liability for hospitals, something we have determined Plaintiffs had not
alleged and presented proof thereof during summary judgment. See Barkes v. River Park
Hosp., Inc., 328 S.W.3d 829 (Tenn. 2010). Additionally, Plaintiffs cite to a case that,
although it includes a county hospital, unsurprisingly does not mention the GTLA as it pre-
dates the effective date of the GTLA. See Pullins v. Fentress Cnty. Gen. Hosp. & All-Am.
Exterminating Co., Inc., 594 S.W.2d 663 (Tenn. 1979).7
7
  The Governmental Tort Liability Act (GTLA) was first enacted by the Tennessee General Assembly in
1973 to go into effect on January 1, 1974. See Tenn. Pub. Acts 1973, Ch. 345 (S.B. 654). The legislative
bill states: “This Act shall take effect on January 1, 1974, and shall apply only to claims or actions arising
after said date . . . .” In Pullins, our Supreme Court recognized that “[the plaintiff] and her husband filed
the complaint in this case seeking damages for personal injuries which she alleges she received by reason
                                                    -9-
        In the present case, Plaintiffs included no allegation of negligence on the part of any
employee of Erlanger and admitted for the purposes of summary judgment that the nursing
staff at Erlanger had met the standard of acceptable care in their care and treatment of
Patient. Because Plaintiffs’ allegations against Erlanger were that of vicarious liability and
not direct liability, we hold consistent with Gilreath, as did the Trial Court, that there was
no genuine issue of material fact and that Erlanger is entitled to a judgment as a matter of
law because the GTLA prevented Erlanger from being held vicariously liable for the
actions of non-employees. Therefore, we affirm the Trial Court’s grant of summary
judgment in favor of Erlanger.

                                             Conclusion

       The judgment of the Trial Court is affirmed in its entirety. This matter is remanded
to the Trial Court for collection of the costs assessed below. Costs on appeal are taxed to
the appellants, Jefferson Howell and Kimberly Howell.



                                                          _________________________________
                                                          D. MICHAEL SWINEY, CHIEF JUDGE




of sustaining a bite from a brown recluse spider while she was a patient in the defendant Fentress County
General Hospital on or about July 20, 1973.” Pullins, 594 S.W.2d at 664-65. Therefore, the injury at issue
in Pullins occurred prior to the effective date of the GTLA.
                                                 - 10 -